In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1530V
                                        UNPUBLISHED


    RYAN M. SCHMIDT,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: December 23, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Vaccine Rule 21(a); Order
    HUMAN SERVICES,                                         Concluding Proceedings.

                       Respondent.


David J. Ward, Michel & Ward PC, Chattanooga, TN, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.

                            ORDER CONCLUDING PROCEEDINGS1

       On December 22, 2021, Petitioner filed a joint stipulation to voluntarily dismiss the
above-captioned claim. Accordingly, pursuant to Vaccine Rule 21(a), the above-
captioned claim is hereby dismissed without prejudice. The Clerk of the Court is hereby
instructed that judgment shall not enter pursuant to Vaccine Rule 21(a).

         IT IS SO ORDERED.
                                                                  s/Brian H. Corcoran
                                                                  Brian H. Corcoran
                                                                  Chief Special Master




1
  Because this unpublished order contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the order will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.